Name: Commission Regulation (EEC) No 1361/76 of 14 June 1976 laying down certain detailed rules for applying the export refund on rice and on mixtures of rice
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product;  consumption
 Date Published: nan

 15.6.1976 EN Official Journal of the European Communities L 154/11 COMMISSION REGULATION (EEC) No 1361/76 of 14 June 1976 laying down certain detailed rules for applying the export refund on rice and on mixtures of rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 668/75 (2), and in particular Article 17 (6) thereof, Whereas, to ensure the proper working of the refund system applicable to exports of rice to non-member countries, suitable rules should be applied to exports of mixtures of rice falling within different tariff subheadings; Whereas the refund on such mixtures results from their tariff classification, which is normally determined in accordance with the general rules for the interpretation of the Common Customs Tariff; Whereas, in the case of mixtures of rice falling within different tariff headings, the tariff classification give rise to difficulties if determined in accordance with these rules; whereas in fact such classification sometimes results in the granting of a high refund on mixtures which, however, contain a substantial proportion of products qualifying for a low refund; Whereas, in order to avoid such difficulties, special provisions should be adopted for determining the refund on mixtures of rice; Whereas, since the provisions of Commission Regulation No 669/67/EEC of 27 September 1967 laying down certain detailed rules for the application of export refunds on rice (3), as last amended by Regulation (EEC) No 941/72 (4), are closely linked to the system applicable to exports of mixtures of rice, those provisions should be included in this Regulation and Regulation No 669/67/EEC should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An export refund shall only apply to mixtures of rice falling within subheading 10.06 A and B of the Common Customs Tariff if the mixtures are composed of rice at the same stage of processing and, where appropriate, of broken rice. Paddy rice (subheading 10.06 A I), husked rice (subheading 10.06 A II), semi-milled rice (subheading 10.06 B I) and wholly milled rice (subheading 10.06 B II) shall each be considered to be at a different stage of processing. Article 2 Without prejudice to Article 3, the export refund applicable to products falling within heading No 10.06 of the Common Customs Tariff and composed of round grain, long grain or broken rice shall be that applicable: (a) for mixtures containing 40% or less by weight of broken rice falling within subheading 10.06 C of the Common Customs Tariff:  to the component predominating by weight, when that component represents at least 90% of the weight of the mixture, the weight of the broken rice having first been deducted,  to the component, other than broken rice, to which the lowest refund is applicable, when none of the components represents at least 90% of the weight of the mixture, the weight of the broken rice having first been deducted; (b) for other mixtures, to broken rice falling within subheading 10.06 C of the Common Customs Tariff. Article 3 Where exported rice falling within subheading 10.06 A or B of the Common Customs Tariff contains broken rice falling within subheading 10.06 C, the export refund shall be reduced as follows: Percentage of broken rice % reduction of refund Over 0 and up to 5 0 Over 5 and up to 10 2 Over 10 and up to 15 4 Over 15 and up to 20 6 Over 20 and up to 30 15 Over 30 and up to 40 30 Article 4 Regulation No 669/67/EEC is hereby repealed. Article 5 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1976. For the Commission P.J. LARDINOIS Member of the Commission (1) OJ No 174, 31. 7. 1967, p. 1. (2) OJ No L 72, 20. 3. 1975, p. 18. (3) OJ No 241, 5. 10. 1967, p. 6. (4) OJ No L 107, 6. 5. 1972, p. 10.